DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 6/30/2022. 
Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeff Townes on July 28, 2022.

3.	The application has been amended as follows:

	Cancel claim 36 without prejudice.

Allowable Subject Matter
4. 	Claims 12-22, 24-26, 28-31, 33-35 and 37 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Tasaka, et al. (JP2003-171508 A as found on the IDS dated 3/27/2020).




           Summary of Claim 12: 

A polyolefin blend composition comprising 

about 60 to about 99.5 wt% of a polypropylene base polymer; and

about 0.5 to about 40 wt% of a polybutadiene functionalized with one or more functional groups selected from the group consisting of hydroxyl, amine, epoxy, vinyl, carboxyl, acrylate or methacrylate, and combinations thereof, wherein the polybutadiene does not contain styrene,

wherein the composition exhibits both

i) an increased melt flow, measured in accordance with ASTM D1238, and 

ii) an increased impact toughness, measured in accordance with ASTM D256, and/or melt elasticity, measured by G’ at 0.1 rad/s

as compared to the same composition without the functionalized polybutadiene.

 
Tasaka et al. teach a thermoplastic elastomer composition comprising an olefin based copolymer rubber, an amorphous polyolefin wherein the polyolefin is polypropylene ([0032], [0044], [0121]) and liquid polybutadiene having a hydroxyl group at the terminal (claim 1), wherein the composition has improved melt flow rate and elasticity [0065]—[0067]. Tasaka et al. teach 100 parts by weight of olefin based copolymer rubber, 3 to 100 parts by weight amorphous polyolefin and 1 to 50 parts by weight of the liquid polybutadiene functionalized with a hydroxy group (Abstract).
Tasaka et al. do not teach or fairly suggest the claimed polyolefin blend composition, wherein the composition comprises, in particular, the claimed amount of polypropylene base polymer. Applicant demonstrated the highest amount of the polypropylene base polymer taught by Tasaka et al. falls outside of the claimed range of the instant invention.  Tasaka et al. are further silent on the composition exhibiting both increased melt flow and an increased impact strength and/or melt elasticity as compared to the same composition without the functionalized polybutadiene. Applicant demonstrated the i) increased melt flow and ii) increased impact toughness and/or melt elasticity are not inherent characteristics of the polyolefin blend composition.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ARRIE L REUTHER/Primary Examiner, Art Unit 1763